In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1176
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ROY COLLINS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
             No. 16-20059 — James E. Shadid, Judge.
                     ____________________

   ARGUED JANUARY 9, 2020 — DECIDED FEBRUARY 11, 2020
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and BARRETT,
Circuit Judges.
    WOOD, Chief Judge. From 2011 through 2016, Roy Collins
was the executive director of the Kankakee Valley Park Dis-
trict (“the Park District”), which is a municipal entity that
serves residents of Aroma Park and Kankakee Townships, Il-
linois. The Park District, which is not tax-exempt, works with
the Kankakee Valley Park Foundation (“the Foundation”),
which does have tax-exempt status and raises funds for Park
2                                                      No. 19-1176

District programs. Collins served as treasurer for the Founda-
tion. He proved to be a bad choice for both posts: eventually
it came to light that he had been lining his own pockets with
the Park District and Foundation’s money. Federal prosecu-
tion for mail and wire fraud in violation of 18 U.S.C. §§ 1341
and 1343 followed. Collins pleaded guilty to both counts and
was sentenced to concurrent terms of 42 months’ imprison-
ment, two-year terms of supervised release, and overall resti-
tution of $194,383.51. On appeal he has raised several chal-
lenges to that sentence, but we are satisfied that there is no
reversible error and thus affirm the district court’s judgment.
                                 I
     Collins did not restrict himself to one type of misconduct
during his time with the Park District. Some of his misdeeds
involved using Park District resources for his personal bene-
fit; some involved misuse of a Park District credit card; at
times he orchestrated kick-back arrangements with vendors;
and when all else failed he simply stole cash. Finally, at one
point he arranged for a loan of $25,115 from Municipal Trust
and Savings Bank; he needed those funds because the budget
was strained as a result of his other actions. We summarize
only the high points here.
    Use of Park District resources for personal benefit. In 2015 Col-
lins decided to build a fishing pond on his personal property.
He drew on Park District employees, Park District equipment,
and the Park District’s bank account to do so. At least one
Park District employee received overtime pay for his work on
Collins’s fishing pond—work that was also performed during
regular hours and covered by his regular salary. The builders
used Park District equipment. Collins wrote Park District
No. 19-1176                                                    3

checks to purchase a pond liner, to pay for the water to fill the
pond, and to have construction debris hauled away.
    Apart from the pond, Collins helped himself to other Park
District equipment, notably a riding lawnmower called a
Dixie Chopper and a golf cart. A local business had donated
the Dixie Chopper to the Park District in 2013 in exchange for
some advertising, but Collins moved the mower to his house,
from which it was recovered in 2016 in poor condition. Simi-
larly, he purchased a golf cart for the Park District in 2013 but
kept it at his home for personal use until late 2015 or so, when
he returned it in deteriorated condition.
   Misuse of Park District credit card. The Park District gave
Collins a credit card for incidental business expenditures, but
Collins used it as his own. He took steps to cover up his dis-
honesty by submitting summaries of his bills to the district’s
board rather than the actual monthly statements. One board
member questioned this at one point but did not follow up.
Between 2012 and 2014, Collins concealed from the board ap-
proximately $42,600 in purchases. In April 2015, he charged
$3,228 to the card for a “Tranquility Remote Controlled Pond
Fountain” and accessories. On another occasion in 2013, he
used the card to buy a pair of western-style boots for $234.
After these purchases, he paid the bill by mail.
    Kickbacks. During the fall of 2013 and spring of 2014, while
planning the Park District’s 2014 Barbeque Fest, Collins hired
his friend Shaun Szymborski to serve as a liaison for musical
acts. Part of the deal, however, was a secret provision under
which Szymborski would kick back a portion of the fee
Szymborski earned from the Foundation for his services. True
to form, after Collins paid Szymborski $7,500 on March 31,
2014, Szymborski sent a check back to Collins for $2,500. A
4                                                  No. 19-1176

similar exchange of payments happened when Collins paid
Szymborski for the balance of his fees after the 2014 Fest was
over, and Szymborski turned back $500 to Collins. And the
pattern continued when Collins turned his attention to the
2015 Barbeque Fest.
    Thefts of cash. The government estimated that Collins stole
more than $50,000 in cash ticket receipts during the 2015
Barbeque Fest. A company called D and J Amusements was
in charge of monitoring the number of people who passed
through the gates. It did so using a clicker, and its fee was
based on the number of people it counted. The evidence
showed that D and J was paid $24,053, which is the amount
that corresponds to 9,453 attendees in 2015. Yet Collins’s Fest
summary listed only 6,870 tickets sold—a difference of more
than 2,500. The average price of the tickets was $18 ($15 for
Thursday, $20 for Friday and Saturday, and $35 for VIPs). It
thus appears that there was about $46,500 in lost revenue—
less than the government thought but still significant. To
reach the government’s number, one need only take Collins’s
own estimate, which was that 9,900 tickets were sold. If that
were the number, then 3,030 tickets were unaccounted for,
representing $54,540 in lost revenue at an average ticket price
of $18. The government noted that following the 2015 Fest,
“Collins had been in charge of transporting tubs of cash with
ticket sale money.” Br. of Appellee at 8. Collins also skimmed
off cash payments that were supposed to go to musical
groups and other vendors.
    Municipal Bank loan. The bank decided that it would make
this loan only if the Park District or Foundation would pledge
repayment from the anticipated receipts of the 2016 Barbeque
Fest. Collins agreed to do so, but he did not tell the bank that
No. 19-1176                                                     5

some vendors from the 2015 Fest still needed to be paid, and
that any 2016 profits were already spoken for. The bank
wound up writing off the loan as a total loss.
                                II
    The details of the government’s investigation into Col-
lins’s activities need not detain us. It suffices to say that peo-
ple started noticing that the numbers were not adding up, that
all signs pointed to Collins, and that his federal indictment
eventually followed. Count I charged mail fraud in connec-
tion with his issuance of a Foundation check to purchase the
pond liner for his property, and Count II charged wire fraud
in connection with his use of the Park District credit card to
buy the western boots. In September 2017 he entered an open
plea of guilty to both counts; along with the plea, he filed a
declaration acknowledging his guilt and admitting a signifi-
cant amount of relevant conduct beyond the specifics listed in
the indictment. The district court (at the time, Judge Bruce)
held a two-day hearing in early 2018 to resolve various dis-
puted issues of fact, including the amount of loss.
    Later that year, Collins moved to dismiss the indictment
based on alleged errors before the grand jury, or in the alter-
native to withdraw his guilty plea. The district court (by now
Judge Shadid, to whom the case had been transferred) denied
those motions and scheduled another sentencing hearing for
January 11, 2019. The Probation Office’s Third Revised
Presentence Report (PSR) found that his conduct had resulted
in a loss of $190,540.30 in the aggregate; the report indicated
that Collins was responsible for restitution of $165,540.30 to
the Park District and the Foundation, and $25,000 to the bank.
At the hearing, Collins objected to those calculations and
urged that he owed at most $31,856. The court found that
6                                                   No. 19-1176

Collins’s advisory sentencing range was 57 to 71 months and
chose below-range concurrent sentences of 42 months on both
counts, to be followed by two years of supervised release. It
did not, however, come to a final decision on restitution, and
so the initial judgment entered on January 15, 2019, did not
contain an order of restitution. Instead, in all capital letters,
under the heading “Restitution” it says “RESERVED.” After
receiving additional briefs, the court issued an Amended
Judgment on February 27, 2019, thereby resolving the restitu-
tion portion of the judgment. It imposed a total of $194,383.51
in restitution—$163,130.30 for the Park District or the Foun-
dation, and $31,253.21 for the bank.
    Collins filed only one Notice of Appeal, from the district
court’s January 15 judgment; this Notice was received Janu-
ary 25, 2019. Notably, he did not file a Notice of Appeal from
the Amended Judgment, which was the only one that re-
flected his restitution obligations. Those decisions turn out to
have consequences for our review, as we explain below.
                               III
   Of the four issues Collins raises on appeal, two relate to
the district court’s decisions with respect to his advisory Sen-
tencing Guidelines range, and two relate to the restitution or-
der. We address the guidelines issues first, as they are
properly encompassed within the January 25 Notice of Ap-
peal.
                         A. Loss Amount
     His primary argument is that the district court erred when
it increased his base offense by ten levels pursuant to U.S.S.G.
No. 19-1176                                                                 7

§ 2B1.1(b)(1)(F), because (he asserts) its calculation of actual
loss was incorrect.1
    This is a factual question for which the standard of review
is clear error. That guideline pegs the base offense level to the
loss associated with the crime, and it defines the term “loss”
to mean “the greater of actual loss or intended loss.” U.S.S.G.
§ 2B1.1 cmt. n.3(A) (“General Rule”). It then defines “actual
loss” to mean “the reasonably foreseeable pecuniary harm
that resulted from the offense.” Id. cmt. n.3(A)(i). Something
is reasonably foreseeable if “the defendant knew or, under the
circumstances, reasonably should have known,” that the pe-
cuniary harm “was a potential result of the offense.” Id. cmt.
n.3(A)(iv).
    Collins attacks the district court’s decision to include the
following items in its loss calculation: (1) $42,604.30 in miss-
ing funds in unreported credit-card charges; (2) $54,899 miss-
ing from the 2015 Barbeque Fest ticket sales; (3) $25,590 that
was diverted from the musical groups; and (4) the $25,115
bank loan. In so doing, he bears a heavy burden: he must
“show that the court’s loss calculations were not only inaccu-
rate but outside the realm of permissible computations.”
United States v. White, 737 F.3d 1121, 1142 (7th Cir. 2013).
   Bearing in mind that the court had to make the best esti-
mate it could, and that Collins had no incentive to make his
conduct transparent, we find that the court did not clearly err


    1 Collins actually refers to an eight-level increase in his brief, see Br.
of Appellant at 31, 38. The government correctly points out, however, that
the court applied a ten-level enhancement, based on a loss calculation of
$190,540.30. Br. of Appellee at 30 & n.2; see also U.S.S.G. § 2B1.1(b)(1)(F).
Our analysis is not affected by this discrepancy.
8                                                    No. 19-1176

in its calculations. For example, he complains that the esti-
mate of unreported credit-card charges failed to take into ac-
count the fact that the Park District did not have any policies,
rules, or guidance regarding the use of the card. But the court
was surely entitled to infer that the Park District wanted the
card to be used for Park District purposes. And the govern-
ment submitted evidence comparing the actual credit card
statements with the falsified reports that Collins submitted to
the board. This evidence revealed many discrepancies, in-
cluding missing fuel, restaurant, bar, and hotel charges. It also
showed that Collins frequently did not document his ex-
penses with receipts and vouchers, while other employees
with credit cards did so. The final amount disclosed by this
evidence, $42,604.30, represented a reasonable estimate for
this item.
    Collins also disputes the district court’s decision to peg the
lost revenue from ticket sales at the 2015 Barbeque Fest at
$54,899. As we noted earlier, the court decided to rely on Col-
lins’s own estimate of the number of attendees (9,900) rather
than the “clicker” number (9,453), and thus came up with an
estimated $54,899 as the loss figure. As Collins himself con-
cedes, it is hard to come up with anything more than an esti-
mate. Some of the “clicked” attendees might have been ad-
mitted for free; some might have been VIPs who paid $35 per
ticket; and some undoubtedly paid the normal price. But Col-
lins needed to refute the government’s showing with some-
thing better than the argument that the bookkeeping for the
Fest was sloppy. Indeed, the district court probably thought
that Collins had decided to withdraw this part of his chal-
lenge to the loss amount. He objected to the inclusion of the
$54,899 when the PSR was filed, but at sentencing, he did not
raise that objection and affirmatively stated that he had no
No. 19-1176                                                   9

objections beyond the ones he had mentioned. This was at
least forfeiture, if not waiver, of the point.
    Next, Collins argues that the district court erred by hold-
ing him responsible for $25,590 stolen from the account that
was to be used for various bands that performed at the 2014
Fest. The Park District owed five bands a total of $104,000 for
their performances. Each one was wired half of its fee before
the Fest and was to be paid the balance at the event or after-
wards. Four of those bands received cashiers’ checks for the
remaining amount during the Fest, while one received cash.
The problem was this: Park District bank records showed that
the five payments had been drawn from its account, but there
was then an additional cash withdrawal for $52,500 around the
time of the 2014 event. A Park District employee testified that
Collins had given her $104,000 in cash (an amount that in-
cluded the $52,500 withdrawal) and cashier’s checks and told
her to split it up and give him the envelopes with the cash. It
was impossible to trace exactly what happened to the extra
$52,500, but statements prepared by Collins showed that
$26,910 was used for start-up cash in 2014. That left $25,590
unaccounted for. The government’s theory, which the court
accepted, was that it wound up in Collins’s pocket; Collins
offered nothing to indicate this was wrong.
    The Municipal Bank loan for $25,115 is the last item on
Collins’s list. He argues that it should not have been included
because it had nothing to do with the alleged fraud. A gov-
ernment witness, however, testified that because Collins had
stolen money that should have been spent on Barbeque Fest
expenses, some vendors still needed to be paid. Collins thus
used the loan to cover up his earlier thefts. The district court
10                                                  No. 19-1176

accepted the government’s interpretation of the evidence, and
we cannot say that it clearly erred in doing so.
    Taking these items (even the low-end estimate for the
ticket-sale thefts) along with the other, uncontested losses (ap-
proximately $42,447), the actual loss amount easily exceeds
$150,000, which is the amount associated with a ten-level
boost in the base guideline level for U.S.S.G. § 2B1.1. It is ap-
proximately $190,000 if the ticket losses are calculated using
Collins’s own figures; it is approximately $182,000 if they are
calculated using the clicker amounts.
                 B. Acceptance of Responsibility
    The only other thing that could have made a difference for
Collins’s guidelines calculation was acceptance of responsi-
bility. The Sentencing Guidelines call for the offense level to
be reduced by two if “the defendant clearly demonstrates ac-
ceptance of responsibility for his offense.” U.S.S.G. § 3E1.1(a).
Whether a person has done so is a question of fact for the dis-
trict court to resolve. United States v. Robinson, 942 F.3d 767,
770 (7th Cir. 2019); United States v. Nichols, 847 F.3d 851, 859
(7th Cir. 2017).
    The district court here gave sound reasons for its finding
that Collins was not entitled to this adjustment. It noted that
Collins had attempted to dismiss the indictment or to with-
draw his guilty plea. Moreover, Collins had objected to
“about every single thing in the presentence report” and had
denied “a lot of relevant conduct” despite his plea of guilty.
At one point the judge, showing a bit of frustration, said that
“it seems in some regard that we’ve almost been through a
trial anyway.” The judge also thought that Collins had
No. 19-1176                                                     11

displayed arrogance and a lack of remorse throughout the
proceedings and in his letter of allocution.
   More than a guilty plea is necessary before a district court
ought to award a discount for acceptance of responsibility.
The court here fully supported its factual finding that Collins
had not fully acknowledged his crimes. We will not second-
guess that conclusion.
                                IV
    Collins has argued that the amounts of restitution that the
district court ordered for the Park District or the Foundation,
on the one side, and for the bank, on the other, were not sup-
ported by the evidence. The government has responded that
these issues are not properly before us, because Collins never
took an appeal from the district court’s order fixing his resti-
tution obligations. We address that issue first, as it turns out
to be dispositive.
    In Manrique v. United States, 137 S. Ct. 1266 (2017), the Su-
preme Court addressed the question “whether a single notice
of appeal, filed between the initial judgment [imposing cer-
tain aspects of a criminal sentence] and the amended judg-
ment [fixing restitution], is sufficient to invoke appellate re-
view of the later-determined restitution amount.” Id. at 1270.
It answered that question in the negative, “at least where, as
here, the Government objects to the defendant’s failure to file
a notice of appeal following the amended judgment.” Id.
    The Court’s reasoning was straightforward: an appeal
ought to be filed only after the district court has decided the
relevant issue. Id. at 1271. It indicated that this is “at least” a
mandatory claims-processing rule, id., that is “unalterable” if
properly and timely raised. Id. at 1272. See also 18 U.S.C.
12                                                    No. 19-1176

§ 3742(a); Fed. R. App. P. 4(b). Not only had Manrique filed
his notice of appeal before the district court entered its resti-
tution order; the district court’s initial judgment had ex-
pressly deferred the determination of restitution and had in-
dicated that an amended judgment would follow. 137 S. Ct. at
1270. This was enough, the Court said, to prevent the initial
judgment and the amended judgment from merging to be-
come one single judgment entered on the earlier date. Noth-
ing in Appellate Rule 4(b)(2) is to the contrary: it permits a
notice of appeal that is filed too early to be effective only if the
issue sought to be appealed has already been resolved. Id. at
1273.
    Manrique squarely controls here: the district court entered
an initial judgment that resolved all sentencing issues except
restitution; it indicated clearly on that judgment that the de-
termination of restitution was “RESERVED,” and it later is-
sued an amended judgment. Collins urges that he can avoid
Manrique because his is not a “deferred restitution” case, but
we cannot imagine how one could reach that conclusion. The
fact that the court did not fix a date for the amended judgment
is of no importance. As the Supreme Court put it in Manrique,
“deferred restitution cases involve two appealable judg-
ments, not one.” Id.
     Because the government has invoked its rights under
Manrique, the restitution portion of Collins’s appeal must be
dismissed. This is so whether we regard the need for a second
notice of appeal as a claims-processing rule, as the Court
strongly hinted, or if (as the government argues here) because
it affects our appellate jurisdiction. We therefore have no com-
ment on the details of the restitution orders.
No. 19-1176                                                 13

                              V
    Collins pleaded guilty to both mail and wire fraud. Alt-
hough at one point he sought to withdraw that guilty plea, he
abandoned that argument on appeal. He thus presented only
challenges to his sentence. We conclude, however, that the
district court did not err in calculating his sentencing range
under the Sentencing Guidelines. Furthermore, we conclude
that he has forfeited the right to complain about the restitu-
tion that the court ordered, because he failed to file a timely
notice of appeal from the district court’s amended judgment.
In sum, we AFFIRM the judgment of the district court.